Case 1:19-cv-21123-RNS Document 64 Entered on FLSD Docket 02/11/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-21123-CIV-SCOLA/LOUIS
      ADRIANA IFERGANE, an individual,

              Plaintiff,
      v.

      PASCAL FRATELLINI, an individual; and
      SCOTT HOLLAND, an individual,

            Defendants.
      ____________________________________/
           DEFENDANT PASCAL FRATELLINI’S RENEWED MOTION FOR ENTRY OF
                FINAL JUDGMENT PURSUANT TO RULE 58(d), FED. R. CIV. P.
             Defendant, PASCAL FRATELLINI (“Fratellini”), renews his motion pursuant to Rule

  58(d), Fed. R. Civ. P., for the entry of a final judgment in this action in accordance with the Court’s

  January 16, 2020 Order Granting in Part and Denying in Part the Defendants’ Motions for

  Summary Judgment [ECF No. 48]. 1 The grounds for this motion are set forth below:

             The Court granted summary judgment in favor of Fratellini on all claims alleged by

  plaintiff, Adrianna Ifergane (“Ifergane”), in the First Amended Complaint and excused Fratellini

  from further participation in this case, including calendar call and trial, as well as further briefing

  of any pending motions. [ECF No. 48].

             Thereafter, the Court entered an Order Administratively Closing Case upon Notice of

  Settlement dated February 11, 2020 [ECF No. 63] that directs the clerk to administratively close

  the case pending the filing of a stipulation of dismissal executed by Plaintiff, Adriana Ifergane,

  and Defendant, Scott Holland pursuant to their settlement agreement. Because the Court has




  1
    The Court denied Fratellini’s original Motion for Entry of Final Judgment by Order dated
  February 5, 2020 because the claim of Plaintiff against Defendant, Scott Holland, was pending.
  [ECF No. 58].
Case 1:19-cv-21123-RNS Document 64 Entered on FLSD Docket 02/11/2020 Page 2 of 4



  excused Fratellini from any further participation in this case, the other parties to this action have

  announced a settlement of Ifergane’s remaining claim, and the clerk has been ordered to

  administratively close the case, there is no just reason to delay entry of a final judgment. Fratellini

  therefore renews his request pursuant to Rule 58(d), Fed. R. Civ. P., for the Court to enter a final

  judgment in Fratellini’s favor in the form attached herewith as Exhibit A.

         WHEREFORE, Fratellini requests the Court to enter a final judgment in the form attached

  herewith as Exhibit A.

  Dated: February 11, 2020                           Respectfully submitted,

                                                     By: Brian J. Stack
                                                     Brian J. Stack, Esq. (Fla. Bar No. 476234)
                                                     Email: bstack@stackfernandez.com
                                                     Sam Houshmand, Esq. (Fla. Bar No. 96001)
                                                     Email: shoushmand@stackfernandez.com
                                                     STACK FERNANDEZ & HARRIS, P.A.
                                                     1001 Brickell Bay Drive, Suite 2650
                                                     Miami, Florida 33131
                                                     Tel. 305.371.0001
                                                     Attorneys for Defendant, Pascal Fratellini




                                                    2
Case 1:19-cv-21123-RNS Document 64 Entered on FLSD Docket 02/11/2020 Page 3 of 4




                       Exhibit A
Case 1:19-cv-21123-RNS Document 64 Entered on FLSD Docket 02/11/2020 Page 4 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-21123-CIV-SCOLA/LOUIS

   ADRIANA IFERGANE, an individual,

          Plaintiff,
   v.

   PASCAL FRATELLINI, an individual; and
   SCOTT HOLLAND, an individual,

         Defendants.
   ____________________________________/

                                JUDGMENT IN A CIVIL ACTION

         On January 16, 2020 the Court granted summary judgment in favor of defendant, Pascal

  Fratellini (“Fratellini”), on all claims alleged by plaintiff, Adrianna Ifergane (“Ifergane”), in the

  First Amended Complaint and excused Fratellini from further participation in this case, including

  calendar call and trial, as well as further briefing of any pending motions. [ECF No. 48]. Because

  the Court finds that there is no just reason to delay entry of final judgment, pursuant to Rule 58,

  Fed. R. Civ. P., the Court hereby enters final judgment in favor of Fratellini and against Ifergane

  and orders and adjudges that Ifergane shall recover nothing in this action from Fratellini and that

  the action against Fratellini shall be dismissed with prejudice on the merits. The Court retains

  jurisdiction to consider an award of attorneys’ fees and costs to Fratellini pursuant to Rule 54(d),

  Fed. R. Civ. P., and Local Rule 7.3.

         DONE and ORDERED in Miami, Florida this ____ day of February 2020.


                                                ___________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
  Copies furnished to:
  Counsel of record
